        Case 9:20-cv-00153-DLC-KLD Document 13 Filed 12/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JAMI WOODMAN,
                                                   CV 20-153-M-DLC-KLD
                       Plaintiff,

  vs.                                               ORDER

  STANDARD INSURANCE
  COMPANY, and DOES A-E,

                       Defendants.

        IT IS ORDERED that the preliminary pretrial conference scheduled for

January 15, 2021, at 11:00 a.m. will be held telephonically. All counsel shall call

1-866-390-1828 at the designated time to participate in the scheduling conference.

When prompted, enter the access code 8447649 followed by #.

        DATED this 28th day of December, 2020.



                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge




                                          1
